EXHIBIT A
                                                                                           ) Chicas Cabaret - Post
                                                                                                                             Chicas Cabaret
                                                                                                                             Like This Page· October 28, 2016
                                                                                                                     DONT FORGET ! Tomorrow only at Chicas
                                                                                                                     Cabaret, your official Halloween after hours
                                                                                                                     party! $300 in ones, a bottle of ciroc and a
                                                                                                                     crown apple bottle to the costumer with best
                                                                                                                     costume! 9924 north freeway See you here! -
                                                                                                                     at Chicas Cabaret.
                               MERCEDES TERRELL, JESSIE GOLDEN
https://www.facebook.com/chicascabarethouston/photos/a.777671155592010.1073741827 .775227042503088/1550649144960870/?type=3&theater                                 1/1
                               bicas-Cabaie.LollJr:istagram· "It's finally here" Tonight only at Chicas Cabaret,                                     300 in ones 1 bottle of Ciroc and a bottle of ..."
                                                                                                     Search                                                           Log In      Sign Up
                                                                                                                                     chicascabaret • Follow
                                                                                                                          chicascabaret It's finally here!! Tonight only at
                                                                                                                          Chicas Cabaret, your official Halloween after
                                                                                                                          party! $300 in ones, 1 bottle of Ciroc and a
                                                                                                                          bottle of crown apple for the customer with
                                                                                                                          the best costume! 9924 north freeway 77037
                                                                                                                          GET HERE!!
                                                                                                                          25 likes
                                                                                                                          OCTOBER 29, 2016
                                                                                                                          Log in to like or comment.
                                   MERCEDES TERRELL, JESSIE GOLDEN
                               ABOUT US     SUPPORT     BLOG    PRESS     API   JOBS   PRIVACY     TERMS      DIRECTORY    PROFILES     HASHTAGS    L ANGUAGE
                               © 2018 INSTAGRAM
https://www.instagram.com/p/BMKfJxChPzL/?taken-by=chicascabaret                                                                                                                                           1/1
